Citation Nr: 1441193	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-17 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral hip disability.  

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral leg disability.  

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral foot disability.  

5.  Entitlement to service connection for a low back disability.  

6.  Entitlement to service connection for a bilateral hip disability.  

7.  Entitlement to service connection for a bilateral leg disability.  

8.  Entitlement to service connection for a bilateral foot disability.  

9.  Entitlement to service connection for a neck disability.  

10.  Entitlement to an increased initial rating for tension headaches, currently rated as 30 percent disabling.  

11.  Entitlement to automobile and adaptive equipment or adaptive equipment only.  

12.  Entitlement to an effective date earlier than February 11, 2008 for the grant of service connection for tension headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to August 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2000, April 2008, March 2009, and July 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The July 2000 rating decision was promulgated by the RO in Los Angeles, California, but the claims file was subsequently transferred to the RO in Atlanta, Georgia.  The Atlanta RO issued the April 2008, March 2009, and July 2009 rating decisions.  

The July 2000 rating decision, in pertinent part, declined to reopen the Veteran's claims for service connection for a low back disability, a bilateral hip disability, a bilateral leg disability, and a bilateral foot disability.  The Board finds that in August 2000, the Veteran filed a timely Notice of Disagreement in which he specifically disagreed with the July 2000 rating decision regarding the issues of whether new and material evidence was submitted to reopen claims for service connection for a low back disability, a bilateral hip disability, a bilateral leg disability, and a bilateral foot disability.  The statement meets the requirements of a valid Notice of Disagreement under 38 C.F.R. § 20.201 (2013) and was timely filed pursuant to 38 C.F.R. § 20.302 (2013).  Thus, the July 2000 rating action is not final and remains pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, although the RO certified an April 2008 rating decision for appellate review with respect to the issues of new and material evidence, the Board finds that the July 2000 rating action is the proper determination certified for appellate review with regards to the issues of new and material evidence.  The RO subsequently furnished the Veteran a Statement of the Case in April 2009, and the Veteran filed a Substantive Appeal (VA Form 9) in May 2009.

The April 2008 rating decision, in pertinent part, denied entitlement to automobile and adaptive equipment or adaptive equipment only.  In May 2008, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in April 2009, and the Veteran filed a Substantive Appeal (VA Form 9) in May 2009.

The March 2009 rating decision, in pertinent part, denied entitlement to service connection for a neck disability.  In April 2009, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in July 2009, and the Veteran filed a Substantive Appeal (VA Form 9) later in July 2009.

The July 2009 rating decision granted service connection for tension headaches and awarded a 0 percent disability rating, effective February 11, 2008.  In July 2009, the Veteran filed a Notice of Disagreement regarding the assigned disability rating and effective date.  The RO furnished the Veteran a Statement of the Case in September 2011 regarding the issue of increased initial rating only, and the Veteran filed a Substantive Appeal (in lieu of a VA Form 9) in November 2011.

The Board notes that a February 2010 rating decision denied entitlement to specially adaptive housing and a special home adaptation grant.  Although the Veteran filed a Notice of Disagreement in March 2010, and the RO furnished a Statement of the Case on these issues in August 2011, the Veteran did not perfect an appeal of these issues.  Therefore, these issues are not before the Board at this time.   

A September 2011 Statement of the Case increased the disability rating for tension headaches, from 0 percent to 30 percent, effective February 11, 2008.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2012, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

In March 2013 and April 2013, the Veteran submitted additional evidence in the form of additional VA medical records.  However, in March 2013 and April 2013 statements, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue(s) of entitlement to service connection for a low back disability, bilateral hip disability, bilateral leg disability, bilateral foot disability, and neck disability; entitlement to automobile and adaptive equipment or adaptive equipment only; and entitlement to an effective date earlier than February 11, 2008 for the grant of service connection for tension headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his October 2012 hearing before the Board, the Veteran withdrew his appeal concerning entitlement to an increased initial rating for tension headaches.  

2.  The March 1997 rating decision that denied service connection for a low back disability was not appealed and is final.  

3.  Some of the evidence received since the March 1997 rating decision is neither cumulative nor redundant, bears directly and substantially upon the specific matter under consideration, and is so significant that it must be considered in order to fairly decide the merits of the claim for service connection for a low back disability.  

4.  The March 1997 rating decision that denied service connection for a bilateral hip disability was not appealed and is final.  

5.  Some of the evidence received since the March 1997 rating decision is neither cumulative nor redundant, bears directly and substantially upon the specific matter under consideration, and is so significant that it must be considered in order to fairly decide the merits of the claim for service connection for a bilateral hip disability.  

6.  The March 1997 rating decision that denied service connection for a bilateral leg disability was not appealed and is final.  

7.  Some of the evidence received since the March 1997 rating decision is neither cumulative nor redundant, bears directly and substantially upon the specific matter under consideration, and is so significant that it must be considered in order to fairly decide the merits of the claim for service connection for a bilateral leg disability.  

8.  The March 1997 rating decision that denied service connection for a bilateral foot disability was not appealed and is final.  

9.  Some of the evidence received since the March 1997 rating decision is neither cumulative nor redundant, bears directly and substantially upon the specific matter under consideration, and is so significant that it must be considered in order to fairly decide the merits of the claim for service connection for a bilateral foot disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an increased initial rating for tension headaches have been met. 38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2001).  

3.  New and material evidence has been received to reopen the claim for service connection for a bilateral hip disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2001).  

4.  New and material evidence has been received to reopen the claim for service connection for a bilateral leg disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2001).  

5.  New and material evidence has been received to reopen the claim for service connection for a bilateral foot disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202 , 20.204(b) (2013). Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204(c) (2013). 

At his October 2012 hearing before the Board, the Veteran stated that he wished to withdraw his pending appeal of entitlement to an increased initial rating for tension headaches.  The Veteran's testimony indicating his intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993). 

As the Veteran has withdrawn his appeal as to the issue of entitlement to an increased initial rating for tension headaches, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review this issue. 

Accordingly, the issue of entitlement to an increased initial rating for tension headaches is dismissed.

New and Material Evidence

As the Board's decision to reopen service connection for a low back disability, bilateral hip disability, bilateral leg disability, and bilateral foot disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a) (2001).  

Effective August 29, 2001, the provisions of 38 C.F.R. § 3.156 were amended, and the standard for finding new and material evidence has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2013)).  However, this change in the law is not applicable in this case, because the appellant's claim was not filed on or after Aug. 29, 2001, the effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  (As noted above, this appeal has arisen from a July 2000 rating decision.)  Accordingly, the Board will proceed to determine whether new and material evidence has been submitted to reopen the Veteran's claims for service connection in this matter without regard to the new version of 38 C.F.R. § 3.156(a). 

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Service connection for a low back disability was originally denied by a rating decision in December 1984.  The Veteran subsequently applied to reopen his claim for a low back disability, but the RO again denied his claim in an April 1995 rating decision.  Most recently, the RO denied the Veteran's claim for a low back disability in a March 1997 rating decision because there was no nexus relating the Veteran's low back disability to his period of service.  Service connection for a bilateral hip disability, bilateral leg disability, and bilateral foot disability was originally denied by a March 1997 rating decision.  The RO denied the claim, in part, because there was no evidence of a nexus relating these disabilities to the Veteran's period of active service.  The relevant post-service medical evidence at the time of the March 1997 rating decision included service treatment records, VA medical records, and Social Security Administration records.       

In January 2000, the Veteran filed his request to reopen the claims for service connection for a low back disability, bilateral hip disability, bilateral leg disability, and bilateral foot disability.  In the July 2000 rating decision on appeal, the RO declined to reopen the Veteran's claims.  The Board finds that the evidence received since the last final decision bears directly and substantially upon the specific matters under consideration, and is so significant that it must be considered in order to fairly decide the merits of the claims.

The evidence received subsequent to the March 1997 rating decision includes, in relevant part, VA and private medical records dated from March 1996 to March 2013, Social Security Administration records, undated lay statements from the Veteran's friends, an October 2012 travel board hearing transcript, and the Veteran's statements.  

As pertinent here, the VA medical evidence reveals that in addition to receiving separate distinct diagnoses for his low back, bilateral hip, bilateral leg, and bilateral foot disabilities, the Veteran was also given a diagnosis of fibromyalgia in conjunction with his complaints of back, hip, leg, and foot pain.  In VA medical records dated from April 2009 to June 2009, the Veteran's treating physicians essentially found that the Veteran's low back pain, hip pain, fibromyalgia, and tension headaches were all inter-related.  The Board notes that the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claim.  In this case, the medical evidence suggests that the Veteran's low back, bilateral hip, bilateral leg, and bilateral foot disabilities may be related to his service-connected tension headaches.  The Board finds that the VA medical records constitute nexus evidence that the Veteran's low back, bilateral hip, bilateral leg, and bilateral foot disabilities are related to his service-connected tension headaches.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claims for service connection for a low back disability, bilateral hip disability, bilateral leg disability, and bilateral foot disability.  


ORDER

The appeal concerning the issue of entitlement to an increased initial rating for tension headaches is dismissed.  

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for a bilateral hip disability is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for a bilateral leg disability is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for a bilateral foot disability is reopened.  


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for a low back disability, bilateral hip disability, bilateral leg disability, bilateral foot disability, and neck disability; entitlement to automobile and adaptive equipment or adaptive equipment only; and entitlement to an effective date earlier than February 11, 2008 for the grant of service connection for tension headaches.  

The Veteran contends that he has had problems with his low back, hips, legs, feet, and neck ever since his period of active service.  He reports being put on physical profile during service that limited him from prolonged standing, stooping, running, or jumping, or from any duty requiring exposure to extreme cold weather.  Lay statements from the Veteran's fellow servicemembers also indicate that the Veteran had been put on permanent three profile for his back, feet, and knees during service.  Additionally, service personnel records indicate that in August 1977, the Veteran had a physical profile.      

Service treatment records show that the Veteran received treatment for cervical adenopathy with abscess in September 1979.  In a July 1981 medical record, the Veteran was treated for bilateral popliteal pain in the knees.  He complained of back pain in December 1981, February 1982, and May 1983.  In June 1982, the Veteran was treated for pain in the back of neck, rule out muscle strain.  

VA medical records dated from May 1984 to August 1987 show that the Veteran received intermittent treatment for back and right hip pain, possible L5-S1 radiculopathy.  Subsequent VA and private medical records dated from August 1987 to March 2013 show that the Veteran received intermittent treatment for disabilities that included myositis, gout, lumbar degenerative disc disease with radiculopathy, lumbar degenerative joint disease, bilateral hip osteoarthritis, right trochanteric bursitis, right leg ganglion cyst, chondromalacia patella, neck pain, plantar fasciitis, and pes planus.    

The medical evidence reveals that in addition to receiving separate distinct diagnoses for his low back, bilateral hip, bilateral leg, and bilateral foot disabilities, the Veteran was also given a diagnosis of fibromyalgia in conjunction with his complaints of back, hip, leg, and foot pain.  Additionally, it is unclear whether the Veteran's periodic complaints of neck pain are also manifestations of fibromyalgia.  In VA medical records dated from April 2009 to June 2009, the Veteran's treating physicians essentially found that the Veteran's low back pain, hip pain, fibromyalgia, and tension headaches were all inter-related.

In addition to service connection on a direct basis, service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).


Given the evidence outlined above, the Veteran should now be afforded VA joints and spine examinations with medical opinions concerning whether the low back disability, bilateral hip disability, bilateral leg disability, bilateral foot disability, or neck disability arose during service or are otherwise related to any incident of service, or whether his low back disability, bilateral hip disability, bilateral leg disability, bilateral foot disability, or neck disability are due to or aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected tension headaches.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

38 C.F.R. § 3.808 provides, in relevant part, that a certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made where a Veteran who, due to a service-connected disability, has the loss, or permanent loss of use, of one or both feet.  For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  38 C.F.R. § 3.808 (2013).  In this case, as noted above, the Board has remanded the Veteran's claims for service connection for a bilateral hip disability, bilateral leg disability, and bilateral foot disability in order to obtain VA examinations to ascertain the Veteran's current level of disabilities and determine whether these disabilities are related to service or a service-connected disability.  Thus, the Board finds that the Veteran's claim for automobile and adaptive equipment or adaptive equipment only is inextricably intertwined with the claims for service connection for a bilateral hip disability, bilateral leg disability, and bilateral foot disability.  The determination of the Veteran's current level of disability in his hips, knees, and feet and whether these disabilities are due to his service or a service-connected disability would potentially affect the issue of whether the Veteran had loss or permanent use of one or both feet, or ankylosis of one or both knees or hips due to service.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180. 
  
Regarding the Veteran's claim for an earlier effective date, the Board notes that a July 2009 rating decision granted service connection for tension headaches and assigned a 0 percent rating, effective February 11, 2008.  (Subsequently, a September 2011 Statement of the Case increased the Veteran's disability rating for tension headaches from 0 to 30 percent disabling, still effective February 11, 2008.)  In July 2009, the Veteran expressed disagreement with the assigned effective date for the grant of service connection for tension headaches.  As the Veteran has filed a timely Notice of Disagreement with the July 2009 rating decision, the Board is required to remand this issue for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the Statement of the Case, the issue should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for a low back disability, a bilateral hip disability, a bilateral leg disability, a bilateral foot disability, and a neck disability.  After the Veteran has signed the appropriate releases, those records not currently of record should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Schedule the Veteran for a VA examination to obtain a medical opinion clarifying whether the Veteran has a current low back disability that is related to his period of service or to his service-connected tension headaches.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disability, to include degenerative joint disease, degenerative disc disease, or as part of fibromyalgia, is due to the Veteran's period of service, including in-service treatment for back pain in December 1981, February 1982, and May 1983.  

b) If not caused by or related to service, the examiner should provide an opinion as to whether the Veteran's low back disability, to include degenerative joint disease, degenerative disc disease, or as part of fibromyalgia, was caused by or related to the service-connected tension headaches.  

c) If not caused by or related to the Veteran's tension headaches, the examiner should provide an opinion as to whether the Veteran's low back disability, to include degenerative joint disease, degenerative disc disease, or as part of fibromyalgia, is aggravated (permanent worsening of the underlying disability beyond natural progress) by the tension headaches.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible. 

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  Schedule the Veteran for a VA examination to obtain a medical opinion clarifying whether the Veteran has a current bilateral hip disability that is related to his period of service or to his service-connected tension headaches.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hip disability, to include bilateral hip osteoarthritis, right trochanteric bursitis, or as part of fibromyalgia, is due to the Veteran's period of service.  

b) If not caused by or related to service, the examiner should provide an opinion as to whether the Veteran's bilateral hip disability, to include bilateral hip osteoarthritis, right trochanteric bursitis, or as part of fibromyalgia, was caused by or related to the service-connected tension headaches.  

c) If not caused by or related to the Veteran's tension headaches, the examiner should provide an opinion as to whether the Veteran's bilateral hip disability, to include bilateral hip osteoarthritis, right trochanteric bursitis, or as part of fibromyalgia, is aggravated (permanent worsening of the underlying disability beyond natural progress) by the tension headaches.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible. 

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4.  Schedule the Veteran for a VA examination to obtain a medical opinion clarifying whether the Veteran has a current bilateral leg disability that is related to his period of service or to his service-connected tension headaches.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral leg disability, to include right leg ganglion cyst, chondromalacia patella, or as part of fibromyalgia, is due to the Veteran's period of service, to include in-service treatment for bilateral popliteal pain in the knees in July 1981.  

b) If not caused by or related to service, the examiner should provide an opinion as to whether the Veteran's bilateral leg disability, to include right leg ganglion cyst, chondromalacia patella, or as part of fibromyalgia, was caused by or related to the service-connected tension headaches.  

c) If not caused by or related to the Veteran's tension headaches, the examiner should provide an opinion as to whether the Veteran's bilateral leg disability, to include right leg ganglion cyst, chondromalacia patella, or as part of fibromyalgia, is aggravated (permanent worsening of the underlying disability beyond natural progress) by the tension headaches.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible. 

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

5.  Schedule the Veteran for a VA examination to obtain a medical opinion clarifying whether the Veteran has a current bilateral foot disability that is related to his period of service or to his service-connected tension headaches.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral foot disability, to include pes planus, plantar fasciitis, or as part of fibromyalgia, is due to the Veteran's period of service.  

b) If not caused by or related to service, the examiner should provide an opinion as to whether the Veteran's bilateral foot disability, to include pes planus, plantar fasciitis, or as part of fibromyalgia, was caused by or related to the service-connected tension headaches.  

c) If not caused by or related to the Veteran's tension headaches, the examiner should provide an opinion as to whether the Veteran's bilateral foot disability, to include pes planus, plantar fasciitis, or as part of fibromyalgia, is aggravated (permanent worsening of the underlying disability beyond natural progress) by the tension headaches.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible. 

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

6.  Schedule the Veteran for a VA examination to obtain a medical opinion clarifying whether the Veteran has a current neck disability that is related to his period of service or to his service-connected tension headaches.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neck disability, to include as part of fibromyalgia, is due to the Veteran's period of service, to include in-service treatment for cervical adenopathy with abscess in September 1979 and pain in back of neck in June 1982.  

b) If not caused by or related to service, the examiner should provide an opinion as to whether the Veteran's neck disability, to include as part of fibromyalgia, was caused by or related to the service-connected tension headaches.  

c) If not caused by or related to the Veteran's tension headaches, the examiner should provide an opinion as to whether the Veteran's neck disability, to include as part of fibromyalgia, is aggravated (permanent worsening of the underlying disability beyond natural progress) by the tension headaches.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible. 

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

7.  Issue a Statement of the Case pertaining to the issue of entitlement to an effective date earlier than February 11, 2008 for the grant of service connection for tension headaches, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.  

8.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


